DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This final office action is in response to the amendment filed 4/12/2021.  Claims 3-5, 9-16, 18, 20-24, 26, and 27 are pending in this application and have been considered below.  
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive. 
Arguments:
The applicant argues that Yang and Kincaid cannot be combined because they are in different fields of endeavors.  Yang is in the ultrasound imaging field and Kincaid is in the microscopy field that deals with a microscopic image.  
Examiner’s Response:
The Supreme Court in KSR stated, 
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the Id. at 417, 82 USPQ2d at 1396. 
Therefore, it is irrelevant if the field of endeavor of the references are the same or different.  Here, the skill that the Kincaid reference is applying is varying the opacity of an image over a cycle time.  One of ordinary skill in the art that works in the field of ultrasound would understand this may improve ultrasound images to allow a user to compare fine details of two images in rapid succession.  
Further, both ultrasound and microscopy fall within the image analysis field.  As evidence of this, GE files applications in both the ultrasound and microscopy field out of their office in Schenectady, NY.  The instant application deals with ultrasound and GE has over 1,000 applications that cited microscopy within the USPTO databases.  For example, US Patent No. 8,995,740 B2, titled “…Single Cell Segmentation On Sequentially Stained Tissue,” assigned to GE.  Both the instant application and US Patent No. 8,995,740 B2 were examined by examiners in the same art units. 
	Therefore, the reference are combinable because they are in the same field of endeavor.  Also, arguendo, if the references were not in the same field of endeavor, it would be 
Arguments:
The applicant arguments on p. 10 that Kincaid performs the flicker function on structures already present in the image.
Examiner’s Response:
This seems to be true.  The examiner does not see how this matters to the claimed invention or to Yang.  The claimed invention only discusses overlapping images and their opacity.  There is nothing in the claims about if the structure in the images is present prior to applying the flicker function.
	The test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Therefore, it is inconsequential if Kincaid performs the flicker function on structures already present in the image and Yang discloses overlapping images.  The only consequential test is if Yang and Kincaid render the claims obvious to one of ordinary skill in the art.  This is shown to be the case in the § 103 rejection below.
Arguments:
Concerning the applicant’s arguments regarding the scanning modalities of Petkov. 
Examiner’s Response:
The claims do not disclose modalities.  Claim 26 discloses, “one or more medical imaging systems … is different … from the one or more medical imaging system.”  Petkov discloses at MR and ultrasound voxel data is rendered together in ¶25.  The applicant has not shown that the MR and ultrasound voxel data comes from the same machine.  It is well known in the art that ultrasound and MRI machines are two separate machines; therefore, to get voxel data from these two modalities, two different machines must be used. 

Therefore, the argued limitations were written broad such that they read upon the cited references or are shown explicitly by the references.  As a result the claims stand as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 9, 12-16, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0206291 A1 – “Yang”) in view of Kincaid (US 2010/0128988 A1 – “Kincaid”).
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0206291 A1 – “Yang”) in view of Kincaid (US 2010/0128988 A1 – “Kincaid”) in view of Petkov (US 2018/0225862 A1 – “Petkov”).
Claim 3:
Yang discloses a method for visualizing overlapping images, the method comprising: accessing a first image data set and a second image data set (¶18 discloses the live ultrasound scan plane of an object and a prior ultrasound image frame of the object), wherein the first image data (Fig. 1 and ¶23 discloses a live image display module 40) and the second image data set (Fig. 1 and ¶24 discloses a historical ultrasound image frame stored in memory 38 or from a different ultrasound device) were acquired with one or more medical imaging systems (¶18, Fig. 1, ultrasound imaging system 20); 
displaying a first image on a display device (¶20 and Fig. 1 discloses a display 28), wherein the first image comprises at least a portion of the first image data set (¶29 discloses display 28 presents live or real time ultrasound images 46 based on signals received from ultrasound machine) and includes a structure (Fig. 1 and ¶29 disclose an object 22); 
displaying a second image on the display device at the same time as the first image (¶25 discloses concurrent overlapping display of a historical ultrasound image and a live stream of ultrasound images), wherein the second image comprises at least a portion of the second image data set and includes the structure (¶27 discloses the historical ultrasound images are of the same object or patient being examined), and wherein (¶34 discloses the live image 46 or the a historical ultrasound image 50 is viewable through the overlying image); and 
while not automatically cyclically varying the opacity of the portion of the second image that does not overlap the first image (¶35 disclose fusion mode that changes the characteristics of pixels of the live image that they are not distinguishable from the surrounding pixels in the historical image when they are overlapped; ¶37 discloses a first and second mode where anatomical structures 154 of the overlying historical ultrasound image frame 50 are semi-transparently displayed such that the anatomical structures 156 of the live ultrasound image 46; ¶38 discloses the overlying anatomical structures 154 flash; where, a flash of light can be an intermittent way such as a strobe; however, a flash can also mean a transient burst; ¶59 discloses opacity thresholds for skeletal structures or tissue features highlighted in the live ultrasound image).
Yang disclose all of the subject matter as described above except for specifically teaching cyclically varying an opacity.  However, Kincaid in the same field of endeavor teaches cyclically varying an opacity (¶90 discloses a flicker function automatically combines both fading and reverse fading, so that a cycle goes from full opacity faded to full transparency and reverse-faded to full opacity within a cycle time).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Yang and Kincaid before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to allow a user to compare fine details of two images in rapid succession (Kincaid ¶90).  This motivation for the combination of Yang and Kincaid is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 4:
The combination of Yang and Kincaid discloses the method of claim 1, wherein the first image data set comprises first ultrasound image data acquired from a first ultrasound imaging mode, and the second image data set comprises second ultrasound image data acquired from a second ultrasound imaging mode (Yang Abstract discloses a live ultrasound image and a historical ultrasound image), and wherein the second ultrasound imaging mode is different (Yang ¶23 discloses historical image frame data comprises B-mode ultrasound image frames; ¶30 disclose the live ultrasound image 46 comprises a color flow image, a power Doppler image (PDI) or a high resolution 
PDI image).  
Claim 5:
The combination of Yang and Kincaid discloses the method of claim 4, wherein the first ultrasound imaging mode is a B- mode (Yang ¶23 discloses historical image frame data comprises B-mode ultrasound image frames; wherein the first data set would be mapped to historical ultrasound images) and the second ultrasound imaging mode is a color Doppler mode, and wherein first ultrasound image data and the second ultrasound image data are acquired in an interleaved manner (Yang ¶30 disclose the live ultrasound image 46 comprises a color flow image, a power Doppler image (PDI) or a high resolution PDI image; wherein the second data set would be mapped to live ultrasound images; Fig. 2 and ¶26 disclose the flow diagram for obtaining a historical image and live image which are overlapped i.e. interleaved).  
Claim 9:
The combination of Yang and Kincaid discloses the method of claim 1, wherein at least one of the first image data set and the second image data set is acquired in real-time (Yang ¶46 discloses a live or real time ultrasound image 46).  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Kincaid as applied to claim 1 above, and further in view of Gerard et al. (US 2014/0187948 A1 – “Gerard”).
Claim 10:
The combination of Yang and Kincaid discloses the method of claim 1, wherein the portion of the second image (Yang Abstract discloses a historical ultrasound image) that overlaps the first image has a nonuniform opacity.  
Yang disclose all of the subject matter as described above except for specifically teaching a nonuniform opacity.  However, Gerard in the same field of endeavor teaches a nonuniform opacity (¶17 discloses changing the opacity of portions of the rendered image).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Yang and Gerard before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to change the opacity of a portion of the displayed ultrasound image to highlight a portion of the image that is of particular interest (Gerard ¶3).  This motivation for the combination of Yang and Gerard is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  	
Claim 11:
The combination of Yang and Kincaid discloses the method of claim 1, wherein the portion of the second image (Yang Abstract discloses a historical ultrasound image) that overlaps the first image has a uniform opacity (Gerard ¶89 discloses a slider scale for controlling the opacity of the virtual staining; which changes the entire stain).  
It would have been obvious to one of ordinary skill in the art to combine the historical ultrasound image of Yang and the slider scale for controlling the opacity that changes the entire image’s opacity of Gerard before the effective filing date of the claimed invention.   The motivation for this combination of references would be to allow a user more accurately details of entire images in rapid succession.
Claim 12:
The combination of Yang and Kincaid discloses the method of claim 1, wherein the opacity of at least the portion of the second image that overlaps the first image is automatically cyclically varied according to a periodically repeating function selected from the list consisting of: a sinusoidal function, a step function and a sawtooth function (Kincaid ¶90 discloses a cycle goes from full opacity faded to full transparency and reverse-faded to full opacity i.e. a sinusoidal function).  
Claim 13:
The combination of Yang and Kincaid discloses the method of claim 12, wherein the function has a period of between 1 second and 20 seconds (Kincaid ¶90 discloses one second cycle time).  
Claim 14:
The combination of Yang and Kincaid discloses the method of claim 13, wherein the period is user adjustable (Kincaid ¶90 discloses a user-settable feature for setting the cycle time).  
Claim 15:
The combination of Yang and Kincaid discloses the method of claim 1, further comprising adjusting a position of the second image with respect to the first image (Yang ¶35 user manipulated alignment of the live ultrasound image and the historical ultrasound image frame) while said automatically cyclically varying the opacity of at least the portion of the second image that overlaps the first image (Kincaid ¶90).  
Claim 16:
The combination of Yang and Kincaid discloses the method of claim 1, further comprising displaying the first image using a first colormap and displaying the second image using a second colormap that is different than the first colormap to help differentiate the first image from the second image (Yang ¶36 discloses fusion module 44 applies one or more colors to the entire historical ultrasound image frame or features of the historical ultrasound image frame, wherein the color or colors are different from the color colors associated with the live ultrasound image).  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Kincaid as applied to claim 1 above, and further in view of Waschbuesch et al. (US 2012/0218290 A1 – “Waschbuesch”).
Claim 18:
The combination of Yang and Kincaid discloses the method of claim 1, wherein the first image data set is a first 
Yang disclose all of the subject matter as described above except for specifically teaching wherein the first image is a first slice rendered from the first 3D data set and the second image is a second slice rendered from the second 3D data set.  However, Waschbuesch in the same field of endeavor teaches wherein the first image is a first slice rendered from the first 3D data set and the second image is a second slice rendered from the second 3D data set (¶63 disclose the first and second images 60 and 62 can be three-dimensional (3D) images; ¶64 discloses with 3D images or videos, the display can be one or more 2D slice views).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Yang and Waschbuesch before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use the comparing of the overlapping of live and historical images disclosed in Yang in other types of medical imaging that involves 3 dimensional data such as a 3D MRI.  This motivation for the combination of Yang and Waschbuesch is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  
Regarding Claim 20:
Yang discloses a medical imaging workstation (¶44; Fig. 7, 220) comprising: a user input device (¶44; Fig. 7, 229); a display device (¶44; Fig. 7, 228); and a processor (¶44; Fig. 7, 230) in electronic communication with both the user input and the display device (¶44 discloses signals output by the ultrasound image acquisition devices 226 are transmitted to processor 230 for the generation display of images on display 228; Fig. 1 and ¶19 discloses the processor 30 and input 29 are connected), wherein the processor is configured to…the remainder of claim 20 is rejected for the reasons outlined in claim 1 above.
Claim 21:
The combination of Yang and Kincaid disclose the medical imaging workstation of claim 20, wherein the medical imaging workstation (¶44; Fig. 7, 220) is a component of a medical imaging system (Yang ¶44, Fig. 7 – 220 and 232).
Claim 22:
The combination of Yang and Kincaid disclose the element of claim 21 for at least the reasons discussed in claim 4 above.
Claim 23:
The combination of Yang and Kincaid disclose the element of claim 22 for at least the reasons discussed in claim 12 above.
Claim 24:
The combination of Yang and Kincaid disclose the element of claim 23 for at least the reasons discussed in claim 16 above.
Claim 26:
Yang discloses a method for visualizing overlapping images, the method comprising: accessing a first image data set and a second image data set (Yang ¶18 discloses the live ultrasound scan plane of an object and a prior ultrasound image frame of the object), wherein the first image data set (Fig. 1 and ¶23 discloses a live image display module 40) and the second image data set (Fig. 1 and ¶24 discloses a historical ultrasound image frame stored in memory 38 or from a different ultrasound device) were acquired with one or more medical imaging systems (¶18, Fig. 1, ultrasound imaging system 20), wherein the one or more medical imaging systems used to acquire the first image data set is selected from the group consisting of a computed tomography imaging system, an ultrasound imaging system (¶18 discloses the live ultrasound), a positron emission computed tomography imaging system, a nuclear medicine imaging system, an x-ray imaging system, and a magnetic resonance imaging system, 
(¶20 and Fig. 1 discloses a display 28), wherein the first image comprises at least a portion of the first image data set (¶29 discloses display 28 presents live or real time ultrasound images 46 based on signals received from ultrasound machine) and includes a structure (Fig. 1 and ¶29 disclose an object 22); 
displaying a second image on the display device at the same time as the first image (¶25 discloses concurrent overlapping display of a historical ultrasound image and a live stream of ultrasound images), wherein the second image comprises at least a portion of the second image data set and includes the structure (¶27 discloses the historical ultrasound images are of the same object or patient being examined), and wherein at least a portion of the second image overlaps the first image (¶34 discloses the live image 46 or the a historical ultrasound image 50 is viewable through the overlying image); and 
automatically (¶35 disclose fusion mode that changes the characteristics of pixels of the live image that they are not distinguishable from the surrounding pixels in the historical image when they are overlapped; ¶37 discloses a first and second mode where anatomical structures 154 of the overlying historical ultrasound image frame 50 are semi-transparently displayed such that the anatomical structures 156 of the live ultrasound image 46; ¶38 discloses the overlying anatomical structures 154 flash; where, a flash of light can be an intermittent way such as a strobe; however a flash can also mean a transient burst; ¶59 discloses opacity thresholds for skeletal structures or tissue features highlighted in the live ultrasound image).
(¶90 discloses a flicker function automatically combines both fading and reverse fading, so that a cycle goes from full opacity faded to full transparency and reverse-faded to full opacity within a cycle time).
Yang disclose all of the subject matter as described above except for specifically teaching “wherein the one or more medical imaging systems used to acquire the second image data set is selected from the group consisting of a computed tomography imaging system, an ultrasound imaging system, a positron emission computed tomography imaging system, a nuclear medicine imaging system, an x-ray imaging system, and a magnetic resonance imaging system, and wherein the one or more medical imaging systems used to acquire the second image data set is different from the one or more medical imaging system used to acquire the first image data set.” However, Petkov in the same field of endeavor teaches wherein the one or more medical imaging systems used to acquire the second image data set is selected from the group consisting of a computed tomography imaging system, an ultrasound imaging system, a positron emission computed tomography imaging system, a nuclear medicine imaging system, an x-ray imaging system, and a magnetic resonance imaging system (¶¶1, 25 discloses MR, CT, PET, and SPECT), and wherein the one or more medical imaging systems used to acquire the second image data set is different from the one or more medical imaging system  (¶25 discloses “sets of voxel data from different scanning modalities (e.g., MR and ultrasound) are to be rendered together.”);
Therefore, it would have been obvious to one of ordinary skill in the art to combine Yang and Petkov before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to allow a user to compare medical images of human being structures with medical images of human being functions.  Where, regular clinical imaging methods for viewing human structures includes Computed Tomography (CT), Structural Magnetic Resonance Imaging (MRI), and Endoscopy, Ultrasound Image (US).  Regular clinical methods for creating images of human being function includes Electroencephalography(EEG), Magnetoencephalography (MEG), Positron Emission Tomography (PET) and Functional Magnetic Resonance Imaging (fMRI).
Claim 27:
Yang discloses a medical imaging workstation (¶44; Fig. 7, 220) comprising: a user input device
(¶44; Fig. 7, 229); a display device (¶44; Fig. 7, 228); and a processor (¶44; Fig. 7, 230) in
electronic communication with both the user input and the display device (¶44 discloses
signals output by the ultrasound image acquisition devices 226 are transmitted to processor
230 for the generation display of images on display 228; Fig. 1 and ¶19 discloses the
processor 30 and input 29 are connected), wherein the processor is configured to… 
The combination of Yang, Kincaid, and Petkov discloses the remaining elements recited in claim 27 for at least the reasons discussed in claim 26 above.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Kincaid as applied to claims 26 and 27 above, and further in view of Gerard et al. (US 2014/0187948 A1 – “Gerard”).
Claims 28 and 29:
The combination of Yang,  Kincaid, and Petkov method of claim 26, wherein said automatically cyclically varying the opacity (Kincaid ¶90 discloses a flicker function automatically combines both fading and reverse fading, so that a cycle goes from full opacity faded to full transparency and reverse-faded to full opacity within a cycle time) of at least the portion of the second image that overlaps the first image (¶38 discloses the overlying anatomical structures 154 flash) comprises automatically cyclically varying the opacity of 
Yang disclose all of the subject matter as described above except for specifically teaching the entire second image.  However, Gerard teaches the entire second image (¶89 discloses a slider scale for controlling the opacity of the virtual staining; which changes the entire stain).  
It would have been obvious to one of ordinary skill in the art to combine the historical ultrasound image of Yang and the slider scale for controlling the opacity that changes the entire image’s opacity of Gerard before the effective filing date of the claimed invention.   The motivation for this combination of references would be to allow a user more accurately details of entire images in rapid succession.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666